
	
		II
		112th CONGRESS
		1st Session
		S. 1523
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the National Labor Relations Board from
		  ordering any employer to close, relocate, or transfer employment under any
		  circumstance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Jobs From Government
			 Interference Act.
		2.Authority of the
			 NLRBSection 10(c) of the
			 National Labor Relations Act (29 U.S.C. 160) is amended by inserting before the
			 period at the end the following: : Provided further, That the Board
			 shall have no power to order an employer (or seek an order against an employer)
			 to restore or reinstate any work, product, production line, or equipment, to
			 rescind any relocation, transfer, subcontracting, outsourcing, or other change
			 regarding the location, entity, or employer who shall be engaged in production
			 or other business operations, or to require any employer to make an initial or
			 additional investment at a particular plant, facility, or
			 location.
		3.RetroactivityThe amendment made by section 2 shall apply
			 to any complaint for which a final adjudication by the National Labor Relations
			 Board has not been made by the date of enactment of this Act.
		
